Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-15-2004

USA v. Harris
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4095




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Harris" (2004). 2004 Decisions. Paper 78.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/78


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                     NO. 03-4095


                          UNITED STATES OF AMERICA

                                          v.

                                  WILLIE HARRIS,
                                     Appellant




                  On Appeal From the United States District Court
                     For the Western District of Pennsylvania
                        (Crim. Action No. 02-cr-00116-1)
                    District Judge: Hon. Maurice B. Cohill, Jr.


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               December 13, 2004

     BEFORE: AM BRO, VAN ANTWERPEN and STAPLETON, Circuit Judges

                         (Opinion Filed: December 15, 2004)




                             OPINION OF THE COURT




STAPLETON, Circuit Judge:


     Appellant Willie Harris was charged with possession with intent to distribute fifty
or more grams of cocaine base. He moved to suppress the drugs that were discovered

during the execution of a search warrant at his home. After an evidentiary hearing, the

motion was denied and Harris entered a conditional plea permitting him to challenge this

ruling on appeal. He was sentenced to a term of 121 months, and this timely appeal

followed. We will affirm.

      Harris first argues that the affidavit submitted in support of the application for a

warrant did not establish probable cause. That affidavit provided the following

information:

      (1) that officers had “been involved in an on-going narcotics investigation
      concerning the illegal sales of narcotics from 190 Kearns Avenue;”
      (2) that officers “conducted surveillance of 190 Kearns Avenue numerous
      times and have observed individuals arrive in vehicles and on foot enter the
      residence, stay a short period of time and then exit the residence and leave
      the area;”
      (3) that on January 23, 2002, officers “removed three blue plastic bags that
      were dis[c]arded on the side of the residence at 190 Kearns Avenue for
      trash pickup” and contained therein officers found “ten clear sandwich bags
      torn in half with the bottoms missing, two clear sandwich bags with the
      corners missing (diapers), one full clear sandwich bag with a white powder
      residue, and indicia for 190 Kearns Avenue;”
      (4) that drug testing verified that the white powder residue detected on
      January 23, 2002, was cocaine;
      (5) that on February 5, 2002, officers “removed two green . . . trash bags
      which were dis[c]arded on the side of the residence at 190 Kearns Avenue
      for trash pickup” and contained therein officers found “five torn clear
      sandwich bags with a white powder residue, two clear sandwich bags intact
      with white powder residue, and indicia for a William Harris and Willie
      Harris showing him as a resident of 190 Kearns Avenue;”
      (6) that drug testing verified that the white powder residue detected on
      February 5, 2002, was cocaine;
      (7) that “Willie Harris has been arrested in the past for narcotics violations
      and firearm violations;”

                                             2
         (8) that the individual officers believed to be Willie Harris “was observed
         during surveillance leaving and returning to 190 Kearns Avenue;” and
         (9) “[b]ased upon evidence recovered from the trash pulls, sandwich bags
         with corners missing is consistent with packaging illegal narcotics for sales,
         field testing of residue in some of the sandwich bags which showed positive
         results for cocaine, and training and experience we believe that there is
         illegal narcotics activity taking place at 190 Kearns Avenue.”

App. at 7, Affidavit of Probable Cause.

         Collectively, these facts establish a substantial basis for the magistrate’s issuance

of the search warrant. While it is true, as Harris suggests, that the traffic to and from the

house could possibly have been attributable to legal transactions and that the bags in the

trash could possibly have been put there by someone else, this does not mean there was

no probable cause to search Harris’s residence.

         Harris’s final argument is that the execution of the warrant was in violation of the

“knock and announce” rule. The District Court concluded, however, that Harris’s

movements after the officers yelled, “Pittsburgh police, search warrant,” including

activity that appeared to be an attempt to hide or dispose of something before the police

entered, created an exigent situation in which it was reasonable to ram the front door. We

agree.

         The judgment of the District Court will be affirmed.




                                                3